Citation Nr: 1120257	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-30 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy.

2.  Entitlement to a rating in excess of 70 percent effective December 15, 2006 for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 30 percent prior to December 15, 2006 for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) from rating actions from the Providence Rhode Island Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In April 2007, prior to the promulgation of a decision in the appeal of entitlement to service connection for diabetic retinopathy, the Veteran withdrew his appeal of this issue.

2.  In April 2007, prior to the promulgation of a decision in the appeal of entitlement to an increased initial rating for PTSD, the Veteran withdrew his appeal of a rating in excess of 70 percent effective December 15, 2006 for PTSD. 

3.  Prior to September 12, 2005, the Veteran's PTSD was manifested by recurrent nightmare, intrusive thoughts, irritability, lack of anger control, hypervigilance, avoidance of crowds, obsessive rituals, and depressed mood.  There were no thought process, communications, or cognitive deficits.  There were no indications of hallucinations or panic attacks and only intermittently reported suicidal thoughts with no intent, plan, or need for medical intervention.  The Veteran worked full time, maintained some family relationships, though strained, and engaged in some recreational activities outside the home.  

4.   The evidence demonstrates that entitlement to a 70 percent rating was first shown on September 12, 2005, when a VA examination of that date first showed the presence of hallucinations and established that PTSD was chronic and severe.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of Substantive Appeal of the issue of entitlement to service connection for diabetic retinopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of Substantive Appeal of the issue of a rating in excess of 70 percent effective December 15, 2006 have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for entitlement to an initial rating of 50 percent, but not greater, for PTSD prior to September 12, 2005, and a rating of 70 percent, but not greater, thereafter for PTSD have been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002); 
38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Additionally, the Veteran has been represented by a representative in this appeal, and neither the Veteran nor his representative has asserted defective notice and any prejudice therefrom.  Thus, the Board finds that any deficiency in VA's notice or development action is harmless error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

II.  Withdrawal of Claims

The Veteran is noted to have pending before the Board, claims for an increased initial rating for PTSD and for entitlement to service connection for diabetic retinopathy.

With respect to the claim for increased rating for PTSD, in March 2006, the Veteran timely filed a notice of disagreement with an August 2005 RO rating decision which granted service connection for PTSD and assigned an initial 30 percent rating, effective in January 1998, the date of receipt of the claim for service connection.  The RO issued a statement of the case in July 2006, and the Veteran filed a timely substantive appeal in July 2006.  In March 2007, the RO granted a 
70 percent rating for the PTSD effective December 15, 2006.  

With respect to the claim for service connection for diabetic retinopathy, in September 2006, the Veteran filed a timely notice of disagreement with an August 2006 RO rating decision which denied service connection for diabetic retinopathy.  The RO issued a statement of the case in December 2006, and the Veteran filed a timely substantive appeal later in December 2006.  

In April 2007, the Veteran submitted an appeal status election form indicating that the rating action satisfied his appeal on all issues but also filed a timely notice of disagreement with the effective date for the 70 percent rating for PTSD.  Therefore, the Board concludes that the Veteran withdrew his appeal of a rating in excess of 
70 percent effective December 15, 2006 and his appeal of a denial of service connection for diabetic retinopathy.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration for this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to a rating in excess of 70 percent for PTSD effective December 15, 2006 or for entitlement to service connection for diabetic neuropathy.  

The remaining issue on appeal is the limited question of entitlement to an initial or staged rating in excess of 30 percent prior to December 15, 2006.  

III.  Increased initial rating for PTSD prior to December 15, 2006. 

The effective date for the grant of service connection, January 26, 1998, is not on appeal.  Rather, the Veteran contends that an initial or staged rating in excess of 30 percent should be assigned from January 1998 to December 2006.  

Ratings for service-connected disabilities are determined by comparing the symptoms the veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Since the Veteran timely appealed the rating initially assigned for his disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

VA regulations require evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) provides for a 
a 30 percent rating when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.   38 C.F.R. §§ 4.126, 4.130.

Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (2001).  A request for a total disability evaluation on the basis of individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation, if entitlement to the disability upon which TDIU is based has already been found to be service connected.  There is no freestanding TDIU claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   

VA and private outpatient records starting in September 1998 showed that the Veteran sought treatment for symptoms of depression and irritability.   The Veteran indicated that a thunderstorm had aggravated symptoms, with increases in intrusive thoughts, nightmares, sleep problems, irritability and anger outbursts.  He reported that he was very grouchy, had no ambition, was fatigued, and avoided people.  He also endorsed constant depression and suicidal thoughts without plan or intent.  He felt that he relived Vietnam on a daily basis.  He reported that he worked full time as a meter reader without job difficulties but with periodic days off.  He took medications as prescribed.  He also reported some behaviors deemed as obsessive compulsive (OCD) by nature, including checking locks and windows multiple times each evening.  He denied any present drug or alcohol abuse, although later records indicated that he had a past history of problems with alcohol abuse.  He indicated that he was lonely and found it difficult to leave home.  He also reported physiological symptoms associated with anxiety, including chest tightness.  He worried about everything.  Clinicians diagnosed PTSD, major depressive disorder (MDD), panic attacks, OCD behavior, general anxiety disorder (GAD) and insomnia.  Plans included continuing to treat with medication.  A November 1998 psychosocial assessment provided information on his social activities, with his girlfriend as his major social support.  He was noted to coach baseball for young teens.  In November 1998, his GAF score was 55.  

The Veteran's symptoms remained generally unchanged in December 1998, with the exception that suicidal ideations were no longer reported.  Clinicians noted some social stressors associated with living with a son who had alcohol related issues and indicated that the relationship was tense at times.  However, a mental status examination revealed he was well kempt, cooperative, had no motor or speech abnormalities with appropriate affect, satisfactory mood, no feelings of hopelessness, no suicidal ideations or homicidal ideations.  There was no evidence of a formal or content thought disorder.  He was alert and oriented.  Diagnoses included PTSD and others including depression, panic attacks, OCD behavior, GAD, and insomnia.  

He continued to report symptoms of depression and insomnia in March 1999 and had taken 2 days from work due to symptoms.  He had ongoing nightmares, intrusive thoughts, avoidance, emotional detachments, hypervigilance, irritability, increased startle response, concentration problems, OCD behaviors of excess checking and hand washing.  He was assessed with PTSD and OCD.  Other notes from March 1999 revealed complaints of increased sadness for 3 weeks as well as feeling general fatigue and social isolation.  He indicated that nightmares, flashbacks and intrusive thoughts had increased since the war in Kosovo.  Mental status examination was remarkable only for restricted affect and sad mood, but was otherwise unchanged.  He is noted to have received treatments that included group therapy and medication adjustments in 1999, with a moderate improvement in PTSD reported in June 1999 with the exception of continued nightmares.  His mood had markedly improved, and he denied death wishes.  Mental status examination revealed he was calm, cooperative, with improved mood.  There were no suicidal ideations, homicidal ideations, no formal thought or content disorders, and no perceptual disturbances.  He continued to be alert and oriented.  

Records from 2001 revealed that his depressive symptoms and mood had greatly improved in January 2001.  PTSD symptoms continued to be endorsed, with ongoing sleep problems/nightmares, avoidance behaviors, social isolation, hypervigilance, concentration problems, startle response.  His mental status examination continued to reveal no major abnormalities.  He was appropriately dressed and cooperative with no evidence of motor or speech abnormalities, mood and affect was "good" and congruent.  His memory was grossly intact, as was judgment and insight.  Diagnoses continued to include PTSD, OCD, and mild MDD mild, recurrent in remission.  His GAF scores were between 45 and 50.  However specific mental status findings did not deviate from those reported earlier and clinicians noted that he was "stable."  His symptoms were noted to be recurrent nightmares and intrusive ideations.  Socially he was noted to be attempting to communicate better with his son.  

For the rest of 2001, his GAF scores remained between 45 and 50.  His subjective symptoms continued to be similar to those earlier in 2001, with much improved depressive and anxiety symptoms reported in April 2001.  Another April 2001 note indicated that the affects of his psychiatric illness on his job was significant secondary to fears of losing his job due to irritability and altercations and significant on his ability to care for family and significant other due to self esteem issues.  However he was close to his girlfriend of 7 years.  Leisure activities included golfing.   He indicated that he was religiously non-devout and was not in regular religious fellowship.  He described significant affects socially due to avoidance of people secondary to his fear of becoming irritable.  He described himself as a good hearted individual who gets angry and loses it sometimes without knowing why.  His symptoms were affected by outside circumstances with symptoms in early June 2001 reported as increased intrusive thoughts and a difficult week due to recent Memorial Day activities.  Later in June, he reported a good week, and benefited from reviewing a tape about PTSD.  He indicated things were better because his son had moved out.   His depression and anxiety symptoms were improved.  In August 2001 symptoms fluctuated with a difficult week with intrusive thoughts and nightmares.  Symptoms worsened in October 2001 following the September 11 attacks, with increased sleep disturbance/nightmares and he canceled a planned vacation and chose to stay home and isolated from his girlfriend and family.  He continued with difficulties in November 2001 due to a conflict with a coworker.  Again the mental status findings did not significantly deviate from earlier findings, and the Veteran reported that he coached and managed a baseball team of 13 year olds which he enjoyed.  

VA records from 2002 continued to show stable and essentially unchanged mental status findings from those reported in 2001.  He continued to experience PTSD symptoms of recurrent nightmares, intrusive thoughts, negative ideations and fatigue.  He indicated that news surrounding the terror attacks and resulting war in Afghanistan played a part in his symptoms.  In February 2002 he reported problems with finances and isolated from his girlfriend.  He also had stress due to increased work hours and overtime in March 2002 which interfered with sleep patterns, but indicated a positive relationship with his girlfriend and son.  He was noted to continue to work extra shift hours and staying very busy through April and May of 2002, with some low energy, but his mood was generally good and his anxiety was under control.  Later in May he had a major increase in stress following the homicide death of his nephew, with anxiety, panic attacks, inability to sleep and recurrent thoughts of the incident.  In June 2002 he continued to have increased PTSD symptoms of intrusive thoughts, sleep problems including nightmares after another difficult month following Memorial Day.  However his mental status examination remained stable even during these times.  He was noted to continue coaching baseball for teens in June 2002.  

In August 2002 he reported a better month, indicating his son's wedding went well.  He still had sleep disturbance and only slept about 5 hours a night.  In September 2002 he indicated that he had several days of depression each month, that might last 4 or 5 days, and at times he called out sick from work due to such symptoms.  He indicated he avoided social events despite his girlfriend requesting he participate.  He also indicated some stress from a relationship with his supervisor at work.  Also in September 2002, he reported having not taken his medication for roughly two months, and was seeking to renew treatment.  In October 2002 he was shown to be in good spirits, was sleeping well and had no nightmares.  In December 2002 he reported having a good Thanksgiving holiday and felt more at ease with family and friends.  His GAF scores throughout 2002 did not deviate from those recorded in 2001.  

Again in 2003, his GAF scores did not deviate from those recorded in 2002.  His mental status findings also continued to show no significant deviations from prior ones.  He did report increased PTSD symptoms in February 2003 coinciding with news about Iraq.  However he had no current problems with his occupation or providing for his family.  In April 2003 he spent a great deal watching news on Iraq, with increased recurrent ideations, and ongoing nightmares, irritability and anxiousness.  He lost interest in positive activities.  In May 2003 he reported a persistent depressed mood for two months and blamed it on the Iraq war and waiting to hear about his disability claim.  He had increased neurovegetative signs.  His nightmares and flashbacks occurred two to three times per week.  He also had intrusive thoughts, and active avoidance of reminders.  He also had restricted affect and difficulty expressing emotion, detachment and estrangement from others.  He also continued with sleep problems, irritability, hypervigilance and exaggerated startle response.  However a few days later in the same month, his symptoms had improved as he felt better with news of the end of major combat operations in Iraq.  He had increased his social activities and went golfing with a friend about once a week.  He also saw his son and infant grandchild once a week.  He reported some difficulties with family members in July 2003 and reported depression, low energy, fatigue, negative ideas, impaired concentration, increased distractibility and loss of interest in positive activities.  A note from June 2003 indicated that he still participated in coaching youth baseball.  

VA treatment records from 2004 include a March 2004 note revealed that he was stable, and had returned to treatment after 7 months.  He stopped taking his medication but returned for treatment after family members began asking him what was wrong.  His nightmares, intrusive thoughts and anxiety had returned.  He was noted to still coach in June 2004.  His mental status examination and GAF scores remained unchanged.  

VA records from 2005 reveal that in February 2005 the Veteran reported that he stopped taking his PTSD medications due to feeling drowsy.  He reported that he and his spouse had a good relationship.  He did still endorse depression, sleep disturbance, nightmares, and intrusive ideation which were triggered by Iraq events.  His mental status examination remained stable and essentially unchanged from earlier findings.  His GAF was still reported to be 45 with a score of 50 in the past year.  His diagnosis was PTSD and depression.  In June 2005 he was noted to have had a difficult situation at work, but handled it appropriately through the proper channels and the situation was resolved favorably.  He also reported that he had a good relationship with his spouse, and planned to go on vacation the following month.  His mental status examination and GAF score remained unchanged from February 2005.  

In July 2005 the Veteran was noted to have restarted his medications in February 2005.  He was able to cope and enjoy his life as a meter reader.  His complaints included recurrent intrusive thoughts and flashbacks seven days a week but nightmares only three days a week.  He also reported active avoidance of reminders, difficulty experiencing loving emotions, difficulty concentrating, hypervigilance, and exaggerated startle response.  He reported his current dosage of PTSD medication was effective and was deemed to have "mild" PTSD.  He also indicated that his group therapy had raised his level of function and ability to handle stress and PTSD.  He was diagnosed with PTSD chronic and MDD, mild.  He was assigned a GAF of 49.  He was stable.  He was noted to have increased anxiety that was associated with being anxious about his PTSD claim.  Another note from July 2005 noted that he was being triggered at work by the heat, humidity and sounds of helicopters outside.  He continued to experience stress and anxiety for one hour after the trigger.  

On September 12, 2005 the Veteran underwent a VA PTSD examination.  He was noted to work full time as a meter reader for a municipality since January 1994.   His complaints were of anger, "losing it and then being sorry," sleeping difficulties and staying in the house all the time.

As with previous mental status examinations, he was pleasant, cooperative, neatly dressed and groomed.  He was neither withdrawn nor agitated.  There was no evidence of motor retardation, although he did have some walking difficulties due to a leg problem.  However a significant deviation from prior mental status examination is shown in that he reported frequently hearing someone calling his name about once every three to four weeks.  He also felt tactile hallucinations where he felt being touched behind the ear.  He was oriented, and there was no evidence of altered level of consciousness.   He did have some difficulty in recall and could not recall six digits backwards or a president beyond George Bush Sr.  Otherwise his concentration was unimpaired.  His thinking was concrete and he could not interpret proverbs.  He denied OCD thinking or behavior.  He reported his mood as good.  He denied suicidal or homicidal ideations.  He had no evidence of an impaired capacity to care for himself.  He had a prior history of alcohol dependency but only drank about one beer every two weeks for years.  He denied feeling inadequate, worthless or hopeless.  He slept four to five hours a night.  He reported a decreased energy level due to leg problems.  He golfed for a hobby.  He had decreased libido and increased irritability.  He had panic attacks once a month, with physiological symptoms.  These lasted 20 minutes to two hours.  He spent most of his time working, and gardening when at home.  He indicated he did not shop due to avoiding crowds.  He did enjoy cooking and was close to his wife.  He had two or three close friends but did not belong to any clubs or groups.  He was friendly with neighbors and had no problems with authority.  His concentration was not impaired.  He experienced recurrent intrusive thoughts daily.  He had nightmares two to three times a week.  He experienced distress at reminders of his trauma and avoided such reminders.  He had numbing in the form of markedly diminished interest in significant activities and feeling detached and estranged from others.  He had persistent symptoms of increased arousal in the form of sleep problems, irritability, hypervigilance, and exaggerated startle response.  The diagnosis was PTSD, chronic and severe.  He was also given a diagnosis of MDD, recurrent and mild and alcohol dependence sustained in full remission.  His GAF was 50.

Thereafter the VA treatment records from 2006 prior to December 15, 2006 contained notations that the Veteran's symptoms of PTSD, anxiety and depression had increased.  His frequency of PTSD symptoms were shown to be recurrent intrusive thoughts and flashbacks seven days a week, with nightmares three to four days a week as reported in records from April 2006 and July 2006.  Otherwise, his symptoms were similar to those reported in the September 2005 VA examination.  In June 2006 he was noted to have increased depression and tearfulness after attending a Memorial Day ceremony and was unable to clear his thoughts of the event.  He was given a GAF score of 49 in April July 2006 increased symptoms of PTSD and depression.  Mental status examinations were noted to show a depressed and irritable mood in April 2006, and anxious mood in July 2007, otherwise the findings were not significantly deviated from the earlier findings in records prior to the September 2005 VA examination.  In November 2006 he was noted to have avoided activities and canceled a golf date with 3 friends and canceled attending an event at a local stadium after purchasing expensive tickets.  His anxiety and depression had increased.  He was nervous about having family coming over for the upcoming holidays.  His GAF was 45 currently and 50 for the past year. 

The December 15, 2006 record revealed similar findings as those earlier in 2006, with the exception that the medical provider also reported the Veteran was unable to function in an industrial setting and remained totally disabled.  The GAF was unchanged from earlier determinations of 45 currently and 50 the past year.  

The Veteran noted in an application for TDIU benefits to have  worked full time from January 3, 1994 to retirement in June 19, 2008.  He last worked full time on April 8, 2008, the same day he became too disabled to work.  He indicated that his PTSD began affecting his full time employment on January 1, 2006.  

The Board concludes that a rating of 50 percent but not greater is warranted from the effective date of service connection in January 1998 to September 12, 2005 and 70 percent, but not greater, for the remainder of the period covered by this appeal.  

Prior to September 2005, the Veteran displayed symptoms of nightmares, intrusive thoughts, obsessive rituals, hypervigilance, irritability, lack of anger control, and depression.  There were some occasions when the Veteran reported suicidal ideations but with no plan or intent and other occasions when he denied such thoughts.   Although he avoided crowds and had difficulty with a relationship with his son and an occasional co-worker, he did work full time, maintained a relationship with girl friend or spouse, and engaged in recreation such as golf and coaching baseball teams.  There were no clinical observations of thought process, communications, orientation, or cognitive dysfunction.  Although the severity of the subjective and objective symptoms varied over time, clinicians also described the disorder as generally stable and consistently assigned GAF scores of 45-50 indicating moderate to serious impairment of function which was inconsistent with steady full time work and social activities outside the home.  Some clinicians noted the variable symptoms were associated with the use or abstention from the use of medication.   The Board does not place greater or less probative weight on any particular examination report or episode of increase or decrease in severity.  However, the Board places some additional weight on the consistent assignment of overall GAF scores that suggest a level of social and occupational impairment in the moderate to serious range.  Mindful of the Veteran's ability to work full time, the Board concludes that the range of symptoms is most closely contemplated by a 50 percent rating.  A higher rating is not warranted because there were no persistent thoughts of suicide requiring medical intervention, panic attacks, hallucinations or thought process deficits.  The Veteran was able to function at work, maintain some domestic relationships, even if strained, and engage in recreation with others including children.  

The Board further concludes that entitlement to 70 percent rating was met on September 12, 2005, which is the date of the VA examination which classified the Veteran's PTSD as "severe" and noted significant deviations in mental status examination which now included auditory and tactile hallucinations.  Memory and cognitive problems are also set forth in this report, with problems in recall and ability to abstract demonstrated.  While noted to still work full time, he otherwise exhibited avoidant and isolative behaviors.  He also had symptoms of flashbacks and intrusive thoughts daily, with nightmares about three times a week.  Such symptoms, detailed above and coupled with the significant mental status findings in this examination and the classification of the PTSD as severe, reflect that this date his symptoms more closely resemble the criteria for a 70 percent rating.  

The evidence also reflects that after this September 2005 examination, his symptoms continued to be severe, with notations that his PTSD, anxiety and depressive symptoms had increased throughout 2006, and a noted major withdrawal from planned social activities reported in November 2006.  Thus it suggests that the severe symptoms and findings reported in September 2005 were not temporary in nature, as opposed to some earlier records that show waxing and waning of symptoms due to outside circumstances and medication compliance issues.

For these reasons, the Board finds that the evidence shows that an initial 50 percent rating is warranted effective the date of service connection in January 1998, and a rating of 70 percent, but not greater, effective September 12, 2005 and continuing thereafter. 

The RO has granted a total rating base on individual unemployability, effective the date that the Veteran and his employer reported that he ceased full time employment.  A total rating prior to that date is not warranted because the Veteran did not demonstrate an earlier incapacity for substantially gainful employment.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected PTSD results in a unique disability that is not addressed by the rating criteria.  Specifically, there is no evidence of frequent hospitalization or unusual psychiatric intervention.  The impact of his capacity for employment is contemplated in the schedular criteria and was acknowledged by a total rating based on individual unemployability when that occurred.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The appeal of the claim for entitlement to service connection for diabetic retinopathy is dismissed.

The appeal of the claim for entitlement to an increased initial rating for PTSD currently evaluated as 70 percent disabling (separately adjudicated from the limited matter of entitlement to an effective date prior to December 15, 2006 for the grant of 70 percent rating for PTSD) is dismissed.

An initial rating of 50 percent, but not greater, for PTSD prior to September 12, 2005 and a rating of 70 percent, but not greater, thereafter for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


